Citation Nr: 1624107	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic fatigue syndrome (CFS), rated as 20 percent disabling prior to May 2, 2012, and as 60 percent disabling thereafter.

2.  Entitlement to service connection for a disorder manifested by neurological and neurophysical abnormalities, other than tremor in the hands and legs, to include as secondary to service-connected CFS.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal disability, to include as secondary to service-connected CFS, and if so, whether the reopened claim should be granted.

4.  Entitlement to a total disability rating, based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.  

He had an additional period of service from June 1999 to December 2000 under other than honorable conditions.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
April 2008 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2008 rating decision denied a TDIU and a January 2010 rating decision denied an increased rating for CFS and service connection for neurological and neurophysical abnormalities and reopened and denied service connection for gastrointestinal problems.  

A September 2012 rating decision increased the rating for CFS to 60 percent, effective May 2, 2012.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 
6 Vet. App. 35, 3.9 (1993).

In August 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in a July 2015 rating decision, the RO granted service connection for an acquired mental disorder diagnosed as major depression.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The Board notes that the RO has adjudicated the matter of service connection for a disorder manifested by neurological and neurophysical abnormalities as having been previously denied in a March 2006 rating decision.  However, review of the
March 2006 rating decision shows that the only claims for service connection for a
disability manifested by neuropsychological symptoms and tremor in the hands and
legs were denied.  As such, the matter of service connection for a disorder manifested by neurological and neurophysical abnormalities has been characterized as shown above.

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a gastrointestinal disability has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The reopened claim for service connection for a gastrointestinal disability, the claim for service connection for a disorder manifested by neurological and neurophysical abnormalities, other than tremor in the hands and legs, and the claim for entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's CFS is manifested by signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least four weeks total duration per year.

2.  In an unappealed rating decision issued in March 2006, the RO denied the Veteran's claim for service connection for gastrointestinal problems.

3.  The evidence associated with the claims file subsequent to the March 2006 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for gastrointestinal problems, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for gastrointestinal problems.


CONCLUSIONS OF LAW

1.  While a 60 rating is found, the criteria for a higher rating for CFS are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.89, Diagnostic Code 6354 (2015).

2.  The evidence received since the March 2006 denial is new and material, and the claim for service connection for gastrointestinal problems is reopened.  38 U.S.C.A.  § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

In a September 2012 rating decision, the RO increased the rating for the Veteran's service-connected CFS to 60 percent, effective May 2, 2012.  He contends that the severity of his CFS warrants a higher rating.  

The Veteran's CFS is rated under the diagnostic code for chronic fatigue syndrome.  Diagnostic Code 6354 provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent rating is assigned for symptoms that wax and wane, resulting in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms that are controlled by continuous medication.  A 20 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to Diagnostic Code 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.

The Veteran was afforded a VA CFS examination in November 2009.  The examiner found no evidence of chronic fatigue.  

On VA examination in May 2012, the Veteran complained of constant debilitating fatigue, generalized muscle aches, generalized weakness, migratory joint paints, sleep disturbance, inability to concentrate and forgetfulness.  He also reported that his daily activities were restricted 60 percent of the time, due to his CFS.  The examiner's diagnosis was CFS, progressively worse.

As noted in the Board's August 2013 remand, on May 2012 VA examination, the Veteran's CFS was noted to be progressively worse, and was the basis for the subsequent increased 60 percent rating.  See September 2012 rating decision.  Thus, the November 2009 VA examination was found to be inadequate for evaluation purposes because the examiner did not include an explanation or rationale for the opinion that there was no evidence of CFS.  

In accordance with the Board's August 2013 remand, the Veteran was afforded his most recent VA examination in February 2015.  The Veteran reported gradual onset of fatigue, which ultimately became very limiting in terms of functioning.  He complained of an occasional fever to as high as 101 degrees, with intermittent sore throat and cervical adenopathy, and adenopathy in the posterior cervical area.  He also complained of stiffness and achiness of muscles and joints and intermittent swelling of the knees in cold weather.  The Veteran also noted that he has sleep apnea, which he attributes to sleep apnea.  He stated that he typically naps daily.  He reported that he believes his fatigue has been stable over the last several years, and he plans his activities around it.  He also reported that his CFS symptoms restrict routine daily activities to less than 50 percent of his pre-illness level, and that they have resulted in periods of incapacitation of at least 4, but less than 6 weeks during the previous year.  With regard to employment, the Veteran reported that he as significantly restricted in activities by his fatigue.  He is on Social Security disability, but is able to work part-time as a lake warden, a position which does not typically require significant physical effort.  

The examiner concluded that while it is characteristic of CFS that the symptoms wax and wane over time, based on the Veteran's history and a review of the medical records, it appears that the overall condition of this Veteran and his CFS has been stable or unchanged since July 2009.  

The Board notes that at the time of the February 2015 examination, the symptomatology associated with the Veteran's CFS met the criteria for a 60 percent rating, which was granted in 2012.  

The February 2015 examiner essentially found that the symptomatology associated with the Veteran's CFS noted on examination at that time had been present since July 2009.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that a 60 percent rating for the service-connected CFS is warranted from July 27, 2009, the date he filed his claim for an increased rating for CFS.

With regard to a rating in excess of 60 percent, the Board finds that there is no evidence during the appeal period of signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely, and which may occasionally preclude self-care.  In this regard, the Veteran has reported symptoms of debilitating fatigue, low grade fever, non-exudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches and weakness, migratory joint pains, neuropsychological symptoms, problems concentrating, forgetfulness and sleep disturbance, which occurred nearly constantly and impacted his ability to work.  He also reported in 2012 that he was unable to exercise, work, drive or have sex.  Nevertheless, the Board notes that the Veteran has only reported that his symptoms of CFS restrict his daily activities to 50-60 percent of his pre-illness level.  He has not reported that his CFS restricts his activities almost completely.  In fact, during his February 2015 examination, he reported that he was gainfully employed as a lake warden, and that he plans his daily activities around his CFS.  There is no other evidence of record showing that the Veteran has been unable, at any time during the appeal period, to perform routine daily activities almost completely, or unable to perform self-care functions.  

The Board considered the Veteran's statements that he is entitled to a rating in excess of 60 percent.  The medical findings, determined through the use of medical testing, are imperative to rate the Veteran's disability under the pertinent rating criteria and the Veteran does not have the skill or expertise to state whether he has fulfilled the criteria for a higher rating.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In light of the above, a rating in excess of 60 percent is not warranted at any time during the period on appeal.  See Fenderson, supra.  As a preponderance of the evidence is against the claim, the benefit-of the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms of CFS that the Veteran describes and the findings made by the various medical examiners, such as debilitating fatigue and symptoms that wax and wane and restrict routine daily activities or produce incapacitation for periods of time, are "like or similar to" those explicitly listed in the schedular rating criteria of Diagnostic Code.  The Veteran has reported symptoms, such as low grade fever, non-exudative pharyngitis, tender cervical or axillary lymph nodes, generalized muscle aches and weakness, neuropsychological symptoms, concentration problems, forgetfulness and sleep disturbance.  However, the Board finds that these are the types of symptoms referred to in the rating criteria that together, would restrict routine daily activities to less than 50 percent of the pre-illness level or cause periods of incapacitation for the Veteran.

There is no evidence of exceptional or unusual symptoms or circumstances such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated by the regular rating schedule.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 


Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In a March 2006 rating decision, the RO denied service connection for gastrointestinal problems, as due to an undiagnosed illness, based on a finding that the evidence showed that the claimed disability resulted from duodenal erosions and therefore, unrelated to service in the Persian Gulf War.  The RO also found that the claimed condition was directly related to service.  In this regard, the RO noted that the evidence showed that the Veteran was treated for an acute episode of gastroenteritis during military service, which resolved without further problems or complaints, and therefore, there was no basis to grant service connection for gastrointestinal problems.  The Veteran did not file an appeal and the decision became final.  His current claim to reopen was submitted in July 2009.

The pertinent evidence added to the record since the March 2006 denial includes private treatment records showing findings consistent with inflammatory bowel disease and VA treatment records showing that the Veteran was being followed for treatment of diarrhea and gastrointestinal esophageal reflux disease (GERD).  The evidence also includes the reports of November 2009 and February 2015 VA examinations, showing that the Veteran reported gastrointestinal symptoms, including abdominal pain, nausea, vomiting and loose stools, and that he had a history of GERD.

The record also includes statements from the Veteran asserting that his current gastrointestinal problems are secondary to his service-connected CFS.  Because this evidence is new, and is presumed credible, the Board finds that it relates to an unestablished fact necessary to substantiate the Veteran's claim, i.e., whether his current gastrointestinal problems are related to or aggravated by a service-connected disability.  Accordingly, this claim is reopened.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Veteran's representative stated in his May 2016 statement that the Veteran's CFS has increased in severity.  The Board also notes that relevant VA examinations were obtained for the Veteran's CFS in November 2009, May 2012 and February 2015, pursuant to the Board's August 2013 remand.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's CFS since the most recent VA examination conducted in February 2015.  The Board finds examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for an increased rating for CFS.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his CFS.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.

ORDER

New and material evidence having been received, the request to reopen the claim for service connection for gastrointestinal problems is granted, to this extent only.

Entitlement to an increased rating for chronic fatigue syndrome (CFS), rated as 20 percent disabling prior to May 2, 2012, and as 60 percent disabling thereafter, is granted to 60 percent prior to May 2, 2012, to this extent only. 


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Gastrointestinal Disability & Neurological/ Neurophysical Disability

The Veteran contends that he has current gastrointestinal and neurological or neurophysical disabilities, related to his service-connected CFS.  

The Veteran was afforded a VA examination in response to his claims in November 2009.  With regard to his claimed gastrointestinal disability, the examiner noted that the Veteran denied any nausea or vomiting, but claimed to have occasional abdominal pain and loose stools at least two times a day, with no blood or mucus in it.  He also denied any heartburn.  The examiner also noted that the results of an upper GI in February 2008 were negative, but a colonoscopy in February 2008 showed polyps in the transverse colon, with the terminal ileum normal.  

With regard to his claimed neurological/neurophysical disability, the Veteran complained of trouble with balance and dizziness, associated with loss of consciousness.  He denied any vertigo or history of seizures.  He also complained of numbness in his left lower extremity.  EMG showed mild demyelinating neuropathy in both peroneal nerves.  There was no support for lumbar radiculopathy.  He also complained of muscle spasms in his neck and back, and joint pain in his elbows, shoulders and knees.  He denied any migratory joint pains.  He also complained of headaches at least three times a week, lasting for a few hours, with no photophobia, phonophobia, nausea or vomiting, and no incapacitation.

The examiner concluded that there was no evidence of CFS at that time, and opined that the Veteran's dizziness and neurological and gastrointestinal symptoms were not due to his CFS.  

In rendering his opinion, the examiner noted that the Veteran had not had any recent weight loss or migratory joint pain.  The Board finds that this is not an adequate rationale for the examiner's opinion, as it does not explain why the Veteran's gastrointestinal and neurological/neurophysical symptoms were not caused or aggravated by his service-connected CFS.  Accordingly, the Board finds this examination inadequate for evaluation purposes.

The Veteran was afforded another VA examination in February 2015.  The examiner noted the Veteran's documented history of GERD, but he denied any history of gastric problems.  He also noted that the Veteran reported avoiding spicy foods because he typically develops nausea and vomiting after exposure to those foods.  The Veteran also reported having an upper endoscopy in 2008, but could not recall a diagnosis, and noted that he took Nexium for a period of time, which helped.  At the time of the examination, he complained of intermittent abdominal pain, described as sharp, affecting the upper or mid abdomen, and usually associated with nausea and vomiting.  He reported taking Prilosec daily for these symptoms, which helped some.  The examiner noted that a review of VA medical records revealed a diagnosis of GERD, but no diagnosis related to the stomach or duodenum.  He also noted that the VA records showed that the reported upper endoscopy performed in 2008 revealed normal esophagus, stomach and visualized duodenum.  The examiner concluded that the Veteran had a history of GERD, but no documented history of stomach or duodenal disease, and the upper endoscopy in 2008 showed no abnormalities of the gastric or duodenal mucosa.  She did not give an opinion as to the etiology of the Veteran's gastrointestinal symptoms, including his diagnosed GERD, to include whether it was caused or aggravated by the service-connected CFS, as claimed by the Veteran.  Accordingly, the Board finds that this examination is also inadequate for evaluation purposes.

A February 2015 VA neurological examiner concluded that the Veteran did not have a documented central nervous system or neurological condition, other than tremor.  She also concluded that the Veteran did not have a neurological disorder as a consequence of his service-connected CFS, or as a consequence of his service in the Persian Gulf.  She noted that he has a tremor diagnosed as essential tremor, which does not require treatment.  Furthermore, he was diagnosed by Neurology with sensory ataxia in 2008, during an inpatient consultation.  However, the Veteran is not followed by Neurology currently and does not demonstratae ataxia on the current examination.

The Board notes that although the Veteran was not diagnosed with sensory ataxia during the appeal period (since July 2009), EMG in 2009 showed mild demyelinating neuropathy in both peroneal nerves.  Therefore, there is evidence of a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").  The February 2015 examiner did not give an opinion on the etiology of the neurological disability diagnosed earlier in the appeal period, during VA examination in November 2009.  As such, the Board finds that the examiner's opinion is incomplete, and therefore, inadequate for evaluation purposes.
Accordingly, the Board finds that a remand for a new VA examination and medical opinion as to the etiology of any currently diagnosed neurological or neurophysical disability, other than tremor in the hands and legs, is necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2014).

TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience. 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that a Veteran happens to be unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is considered "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran is service-connected for chronic fatigue syndrome, evaluated as 20 percent disabling from December 1, 2003 to May 1, 2012, and as 60 percent disabling beginning May 2, 2012; bilateral hearing loss, evaluated as 0 percent disabling from June 6, 1999 to March 3, 3014, and as 10 percent disabling beginning March 4, 2014; tinnitus, evaluated as 10 percent disabling from March 4, 2014; and an acquired mental disorder diagnosed as major depression, evaluated as 0 percent disabling from July 27, 2009 to May 1, 2012, and as 60 percent disabling beginning May 2, 2012.  He has a combined disability rating of 70 percent as of March 4, 2014.  Therefore, he has met the schedular criteria for TDIU since March 4, 2014.

During his May 2012 VA examination, the Veteran reported that he was unemployed and unable to work, among other things, due to his CFS.  The February 2015 CFS examiner concluded that the Veteran's CFS does have a moderate adverse impact on his functional capacity in an occupational environment, but he is able to continue performing a part-time job as a lake warden.  In addition, the February 2015 mental disorders examiner noted that the Veteran was working as a lake warden, mostly in the spring and summer months and that although he has thought of quitting, he reported that this is because of the poor pay.  

The Veteran was noted to be working part-time during his February 2015 examination.  However, he reported, through his representative, in November 2015 and May 2016 statements, received after his February 2015 examinations and after he was granted service connection for an acquired mental disorder diagnosed as major depression in July 2015, that he is unemployable, due to his service-connected CFS.  The Veteran currently meets the schedular criteria for a TDIU.  Furthermore, he has recently been granted service connection for an acquired mental disorder diagnosed as major depression.  There is no medical opinion of record addressing the combined effect of all the Veteran's currently service-connected disabilities on his ability to work.  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  As such, the Board finds that the issue of entitlement to a TDIU should be remanded for the RO to determine whether the Veteran's service-connected disabilities together render him unemployable.

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to an appropriate clinician to determine the etiology of any diagnosed gastrointestinal disability, including GERD.

The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed gastrointestinal disability, including GERD, is etiologically related, in whole or in part, to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed gastrointestinal disability, including GERD, was caused or aggravated (permanently worsened) by the Veteran's service-connected CFS.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, afford the Veteran a VA examination by an appropriate clinician to determine the etiology of any currently diagnosed neurological/neurophysical disability.

The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed neurological/neurophysical disability is etiologically related, in whole or in part, to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed neurological/neurophysical disability was caused or aggravated (permanently worsened) by the Veteran's service-connected CFS.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  An in-person examination is only required if deemed necessary by the examiner.  

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. 

b. A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

c. If, and only if, a new examination is required by the examiner, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

5.  Then readjudicate the Veteran's remaining claims for service connection and entitlement to TDIU.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


